FILED
                                                                                               Nov 30, 2018
                                                                                               09:29 AM(CT)
                                                                                            TENNESSEE COURT OF
                                                                                           WORKERS' COMPENSATION
                                                                                                  CLAIMS




             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
            IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                             AT MEMPHIS

AMY NANCE,                                                 )   Docket No.: 2016-08-1486
          Employee,                                        )
v.                                                         )
JCSD EMERGENCY MEDICAL                                     )    State File No.:38188-2016
GROUP d/b/a MEDIC ONE RESPONSE,                            )
          Employer,                                        )
and                                                        )    Judge Deana C. Seymour
BERKSHIRE HATHAWAY HOMESTATE                               )
INSURANCE COMPANY,                                         )
          Insurance Carrier.                               )
                                                           )


             EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS


        This case came before the Court for an Expedited Hearing on November 9, 2018.
Ms. Nance asked for additional medical and temporary disability benefits. 1 Medic One
denied the requested benefits claiming Ms. Nance misrepresented her medical condition
and participated in subsequent non-work-related activity contrary to restrictions placed by
the treating physician. The present focus of this case is whether Ms. Nance is likely to
prevail at a hearing on the merits for the requested medical benefits. The Court holds she
satisfied her burden of proof and grants additional medical benefits.

                                           History of Claim

       Ms. Nance worked as an emergency medical technician for Medic One. She
injured her left upper extremity while moving a patient on May 6, 2016. A physician at
Baptist Minor Medical diagnosed a left wrist sprain and placed her in a splint.


1
  The Dispute Certification Notice (“DCN”) listed medical and temporary disability benefits as issues.
However, Medic One objected to the DCN, arguing that Ms. Nance did not raise temporary disability in
the Petition for Benefit Determination, discuss it in her affidavit, or mention it during the mediation. The
Court took the issue under advisement at the Expedited Hearing and finds it unnecessary to rule on the
objection; see infra p. 4.


                                                     1
        After conservative treatment, Ms. Nance began treating with Dr. Jeffrey Cole at
OrthoMemphis. Dr. Cole diagnosed cubital tunnel syndrome and treated her with night
splinting and anti-inflammatories. An EMG nerve conduction study showed no evidence
of ulnar neuropathy or cubital tunnel syndrome but could not exclude cervical spine
pathology.

       Dr. Cole sent Ms. Nance to physical therapy. After her symptoms did not improve,
he recommended a cervical spine evaluation. Medic One provided a panel of spine
specialists from which Ms. Nance chose Dr. Keith Williams, but Dr. Williams refused to
see her. Rather than allow her to select another specialist from the panel, Medic One
asked neurosurgeon Dr. John Brophy and hand specialist Dr. James Calandruccio to
evaluate her. However, those evaluations did not occur.

       On July 1, 2017, Dr. Cole completed a Final Medical Report, indicating that Ms.
Nance sustained a two-percent permanent impairment. He noted that further medical
treatment for this injury was possible. 2 Dr. Cole continued to recommend a cervical spine
evaluation to determine the source of her symptoms, so Ms. Nance asked the Court to
order the recommended examination. She also asked for temporary disability benefits, as
she had not worked in over two years.

       Medic One introduced medical records from Ms. Nance’s past treatment at
Campbell Clinic in 2006 and 2007, plus Dr. Cole’s deposition transcript and office notes,
to suggest that she failed to mention a prior left wrist injury. In November 2006, Ms.
Nance sustained a left wrist fracture that required surgery and pinning. Medic One argued
that her failure to advise Dr. Cole of this injury and treatment amounted to medical
misrepresentation. In response to the allegation, Ms. Nance pointed to an intake sheet
from her first visit to Dr. Cole, which showed she referenced the prior injury. 3

        Medic One also claimed that a subsequent intervening event broke the causal
connection between the injury and Ms. Nance’s employment. It suggested that she went
scuba diving in September 2016 despite restrictions from Dr. Cole. However, Ms. Nance
testified she did not use her left arm during the dive and was only in the water for a few
minutes because she could not endure the dive.




2
  Dr. Cole testified, “The insurance company was pushing pretty hard for an impairment rating. So I
finally agreed to fill this out with some hedging. On here it says, do I anticipate the need for further
medical treatment for this injury and I wrote, possible.”
3
 The Court admitted this intake sheet into evidence over Medic One’s hearsay objection, since Ms.
Nance authenticated the statements on the document.


                                                   2
                       Findings of Fact and Conclusions of Law

                                    Standard Applied

       Ms. Nance must prove the essential elements of her claim. Scott v. Integrity
Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). She
does not have to prove every element of her claim by a preponderance of the evidence but
must present sufficient evidence for the Court to determine she is likely to prevail at a
hearing on the merits. McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).

                                     Medical Benefits

       Ms. Nance claimed entitlement to additional medical treatment. In particular, she
asked the Court to order Medic One to authorize the cervical spine evaluation
recommended by Dr. Cole. Medic One offered a panel of spine specialists from which
Ms. Nance selected Dr. Williams. However, when Dr. Williams declined to evaluate her,
Medic One sent her records to Dr. Brophy for an independent medical evaluation rather
than allowing her to select from the remaining doctors on the panel.

      Tennessee Code Annotated section 50-6-204(a)(3)(G) (2018) provides,

      If any physician, surgeon, chiropractor or specialty practice group included
      on a panel . . . declines to accept the employee as a patient . . . the employee
      may either select a physician from the remaining physicians, surgeons or
      chiropractors included on the initial panel provided to the employee
      pursuant to subdivision (a)(3)(A) or request that the employer provide an
      additional choice of a physician, surgeon, chiropractor or specialty practice
      group[.]

       Dr. Cole continues to recommend an evaluation of Ms. Nance’s cervical spine,
and any treatment recommended by the authorized physician is presumed medically
necessary for treatment of the injured employee. See Tenn. Code Ann. § 50-6-
204(a)(3)(H). Medic One did not rebut that presumption. Thus, under the statute quoted
above, Medic One should have allowed Ms. Nance to select another physician from the
panel it provided her, and the Court orders that it now provide that benefit.

       The Court is aware that Dr. Cole placed Ms. Nance at maximum medical
improvement. However, he readily admitted the insurance company pushed him for a
rating, which he “hedged” and gave. Because Ms. Nance might still need medical
treatment for her work injury, the Court finds that she is entitled to reasonably necessary
medical treatment as recommended by her authorized treating physician, Dr. Cole, and as
required by Tennessee Code Annotated section 50-6-204.


                                             3
                                 Temporary Disability Benefits

        An injured worker is eligible for temporary disability benefits if: (1) the worker
became disabled from working due to a compensable injury; (2) there is a causal
connection between the injury and the inability to work; and (3) the worker established
the duration of the period of disability. Jones v. Crencor Leasing and Sales, 2015 TN
Wrk. Comp. App. Bd. LEXIS 48, at *7 (Dec. 11, 2015). While Ms. Nance testified that
she had not worked in over two years, the only medical proof that addressed disability
was Dr. Cole’s Final Medical Report, which stated that she could return to work without
restrictions as of July 3, 2017. Accordingly, she has not established eligibility for
temporary disability benefits.

       Although Medic One objected to the inclusion of temporary disability benefits as
an issue on the DCN, the Court finds it unnecessary to address the objection, since Ms.
Nance failed to present any medical proof of disability to establish entitlement to these
benefits.

      IT IS, THEREFORE, ORDERED as follows:

   1. Medic One shall approve the cervical spine evaluation and allow Ms. Nance to
      select an authorized spine specialist from the panel it previously provided. Ms.
      Nance or the provider shall submit billing to Medic One for payment under the
      applicable fee schedule.

   2. Ms. Nance is not entitled to temporary disability benefits at this time.

   3. This matter is set for a Scheduling Hearing on January 28, 2019, at 8:30 a.m.
      Central Standard Time. The parties must call (toll-free) 866-943-0014 to
      participate in the Hearing. Failure to call in may result in a determination of the
      issues without the parties’ participation.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
      The Insurer or Self-Insured Employer must submit confirmation of compliance
      with this Order to the Bureau by email to WCCompliance.Program@tn.gov no
      later than the seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a penalty
      assessment for non-compliance. For questions regarding compliance, please
      contact the Workers’ Compensation Compliance Unit via email
      WCCompliance.Program@tn.gov.



                                             4
        Entered November 30, 2018.


                                _____________________________________
                                JUDGE DEANA C. SEYMOUR
                                Court of Workers’ Compensation Claims


                                     APPENDIX

Technical record:

   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing, along with Ms. Nance’s affidavit
   4. Motion to Compel
   5. Order on Motion to Compel
   6. Employer’s Expedited Hearing Brief in Opposition to Employee’s Petition
      Seeking Medical Benefits, along with attachments
   7. Employee’s Lay and Expert Witness List

Exhibits:

   1. Medical records from Campbell Clinic, OrthoMemphis, and Baptist OneCare
      (Collective)
   2. Medical Record Custodian Certification of Business Records from Campbell
      Clinic
   3. Amy Nance’s Deposition Transcript
   4. Dr. Jeffrey Cole’s Deposition Transcript
   5. Affidavit of Amy Nance
   6. Affidavit of Sara O’Connor
   7. Form C-41 Wage Statement




                                        5
                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Order was sent to the
 following recipients by the following methods of service on November 30, 2018.

Name                    Certified     Via    Via        Email Address
                        Mail          Fax    Email
Christopher Taylor,                             X       ctaylor@taylortoon.com
Employee’s Attorney
Chris Brooks,                                    X      crbrooks@mijs.com
Employer’s Attorney



                                    __________________________________
                                    Penny Shrum, Clerk
                                    Court of Workers’ Compensation Claims
                                    WC.CourtClerk@tn.gov




                                             6
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082